 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement is made and entered into as of August 10, 2006 (this
“Agreement”), by and among Beard Pinnacle, LLC, an Oklahoma limited liability
company (“BP”), as issuer, and Questor Partners Fund II, LP, Questor
Side-By-Side Partners II, LP, Questor Side-By-Side Partners II 3(c)1, LP,
Questor Partners Fund II AIV-1, LLC, The Regent Investment Company, L.P.,
Statler Family Investment Company, LP and PinnOak Resources Employee Equity
Incentive Plan, LLC, as subscribers (the subscribers are hereinafter referred to
collectively as the “Pinnacle Investment Group Parties” and individually as a
“Pinnacle Investment Group Party”), with respect to the following circumstances:

A.           BP needs $2,800,000 in equity funding to a obtain a loan of
$9,000,000 for BP’s construction and operation of a pond fines recovery facility
at Pinnacle Mining Company, LLC’s preparation plant near Pineville, West
Virginia.

B.           The Pinnacle Investment Group Parties are willing to provide that
funding and BP is willing to accept that funding, subject to and in accordance
with the terms of this Agreement.

In consideration of the foregoing premises and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
Pinnacle Investment Group Parties, jointly and severally, and BP agree as
follows:

Section 1.           Defined Terms. Each of the following terms enclosed by
quotation marks in this Section shall be a defined term, and each term enclosed
by parentheses and quotation marks in the preamble, recitals or body of this
Agreement, or that is specified as a defined term in this Agreement, shall also
be a defined term:

“Membership Interest” means an ownership or equity interest in BP embodying and
encompassing the owner’s rights in BP, as provided for in BP’s Operating
Agreement with respect to that ownership or equity interest, including, without
limitation, the owner’s share of profits and losses of BP, the owner’s right to
receive distributions of BP’s assets, and the owner’s right to vote or
participate in management, all as more particularly provided for in BP’s
Operating Agreement.

 

 

 



“Subject Membership Interests” means the Membership Interests being issued and
sold to the Pinnacle Investment Group Parties pursuant to this Agreement in the
respective percentages set forth adjacent to the Pinnacle Investment Group
Parties’ names at Schedule I to this Agreement, which will result in the
Pinnacle Investment Group Parties owning an undivided fifty percent (50%)
ownership or equity interest in BP upon the issuance and their receipt of those
Membership Interests.

Wherever used in this Agreement, each term defined in this Agreement shall have
the meaning ascribed to it in this Agreement. Each term defined in this
Agreement in the singular shall include the plural of that term, and each term
defined in this Agreement in the plural shall include the singular of that term.

Section 2.         Subscription. Subject to and in accordance with the terms of
this Agreement, the Pinnacle Investment Group Parties hereby irrevocably
subscribe for and shall purchase the Subject Membership Interests from BP, and
BP shall issue and sell the Subject Membership Interests to the Pinnacle
Investment Group Parties, for Two Million Eight Hundred Thousand U.S. Dollars
($2,800,000) (the “Subscription Consideration”). BP shall issue the Subject
Membership Interests to the Pinnacle Investment Group Parties in the respective
percentages set forth adjacent to the Pinnacle Investment Group Parties’ names
at Schedule I concurrently with BP’s receipt of the Subscription Consideration.

Section 3.          Closing. The closing of the purchase, sale, issuance, and
delivery of the Subject Membership Interests shall occur at BP’s principal place
of business in Pittsburgh, Pennsylvania, at 10:00 a.m. local time on the date
first above written (the “Closing”). At the Closing, (i) the Pinnacle Investment
Group Parties, at their sole election, shall either deliver the Subscription
Consideration by wire transfer in readily available funds (i) to BP in
accordance with BP’s wiring instructions or (ii) to the holder of that certain
promissory note made on or about October 7, 2005, by BP in favor of PinnOak
Resources, LLC in the initial principal amount of One Million One Hundred One
Thousand Dollars ($1,100,000) and with a current outstanding principal amount in
excess of $2.8 million (the “BP Note”) as partial payment of the principal
balance owing under the terms of the BP Note. Concurrently with BP’s receipt of
the Subscription Consideration or satisfactory evidence reflecting the reduction
of the principal balance owing of the BP Note by the Subscription Consideration,
BP shall issue a Membership Interest certificate to each Pinnacle Investment
Group Party, evidencing that Pinnacle Investment Group Party’s percentage
ownership or equity interest in BP as reflected on Schedule I.

 

2

 

 



Section 4.           Representations and Warranties of Pinnacle Investment Group
Party. Each Pinnacle Investment Group Party hereby represents and warrants to BP
as of the date hereof and will represent and warrant to BP at the Closing as
follows, which representations and warranties shall survive the Closing:

(a)           Enforceability. This Agreement constitutes the legal, valid, and
binding agreement of such Pinnacle Investment Group Party and is enforceable
against such Pinnacle Investment Group Party in accordance with its respective
terms, except as enforceability may be limited by general principles of equity
and by bankruptcy, insolvency, reorganization or similar laws and judicial
decisions affecting the rights of creditors generally.

(b)           Knowledgeable Investor. Such Pinnacle Investment Group Party (i)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the risks and merits of this investment in BP and
protecting its interest in connection with its investment in BP, and (ii) is an
“accredited investor” as that term is defined in Rule 501 of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended (the “Securities Act”).

(c)           Investment. Such Pinnacle Investment Group Party (i) has conducted
and concluded its independent investigation and diligence of BP to its
satisfaction, (ii) is not relying upon any representation, statement or warranty
of BP or any other person or entity not set forth in this Agreement in
connection with its decision to purchase its percentage share of the Subject
Membership Interests for its share of the Subscription Consideration, (iii) is
acquiring its percentage share of the Subject Membership Interests for its own
account for investment with no present intention of reselling its percentage
share of Subject Membership Interests, and not with a view to the resale or
distribution in whole or in part thereof in violation of the Securities Act or
any other applicable law, (iv) is aware that no governmental authority has made
any finding or determination as to the fairness of any equity investment in BP,
and (v) recognizes that an equity investment in BP is speculative, involves a
high degree of risk, and that such Pinnacle Investment Group Party could lose
the total amount of its investment in BP.

(d)          No Registration. Such Pinnacle Investment Group Party understands
that the Subject Membership Interests have not been registered under the
Securities Act or any applicable state securities law, and may not be
transferred or sold to any person or entity unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available under applicable federal and state law.

 

3

 

 



(e)           Diligence. Such Pinnacle Investment Group Party has had access to
and an opportunity to inspect all relevant information relating to BP sufficient
to enable it to evaluate the merits and risks of its purchase of its percentage
share of the Subject Membership Interests hereunder. Such Pinnacle Investment
Group Party also has had the opportunity to ask questions of BP and of BP’s
management and has received satisfactory answers respecting, and has obtained
such additional information as it has desired regarding the business, financial
condition, and affairs of BP.

(f)            Restrictions on Transfer. Such Pinnacle Investment Group Party
understands the Membership Interest certificate issued to it representing its
percentage share of the Subject Membership Interests will contain restrictive
legends required by BP’s Operating Agreement, and that any transfer or
disposition to any person or entity of any of that Membership Interest or any
interest therein will be subject to all of the restrictions set forth in this
Agreement and BP’s Operating Agreement and under applicable law.

Section 5.           Representations and Warranties of BTI and BP. BP hereby
represents and warrants to the Pinnacle Investment Group Parties as of the date
hereof and will represent and warrant to the Pinnacle Investment Group Parties
at the Closing as follows, which representations and warranties shall survive
the Closing:

(a)          Membership Interests. Upon the consummation of the purchase, sale,
and delivery of the Subject Membership Interests as provided for in this
Agreement, (i) the Pinnacle Investment Group Parties will collectively own an
undivided fifty percent (50%) of all the issued and outstanding Membership
Interests of BP, and (ii) each Pinnacle Investment Group Party will own the
percentage Membership Interest set forth adjacent to its name at Schedule I,
free and clear of any lien (except any lien provided for under BP’s Operating
Agreement). The Membership Interests when issued will be validly authorized and
issued and will be fully paid and nonassessable. There will be no other rights
in existence upon the occurrence of Closing of any other person or entity (other
than a Pinnacle Investment Group Party) to acquire any Membership Interest or
any other equity ownership in BP pursuant to any contract, agreement, conversion
right, warrant, option or similar right, except as otherwise set forth in BP’s
Operating Agreement.

(b)          Authority. BP has the full right and authority to sell and issue
the Subject Membership Interests to Pinnacle Investment Group Parties and has
obtained all necessary approval and authorizations necessary to consummate the
transaction contemplated under this Agreement. This Agreement has been duly
authorized, signed and delivered by BP.

 

4

 

 



(c)          Enforceability. This Agreement constitutes the legal, valid, and
binding agreement of BP and is enforceable against BP in accordance with its
terms, except as enforceability may be limited by general principles of equity
and by bankruptcy, insolvency, reorganization or similar laws and judicial
decisions affecting the rights of creditors generally.

(d)          Organization. BP is a limited liability company duly organized,
qualified, validly existing, and in good standing under the laws of the State of
Oklahoma. BP is duly qualified and in good standing in each other state or
jurisdiction in which it conducts its business where such qualification is
required by applicable law. BP has the power and authority, and possesses all
governmental authorizations and other pertinent licenses, approvals, permits,
and authorizations necessary to conduct its business as presently conducted, and
to own and operate its properties.

(e)          Brokers and Finders. Except as set forth at Schedule 5(e), BP has
not incurred any liability, contingent or otherwise, for any broker’s or
finder’s fees in respect of any of the transactions contemplated by this
Agreement for which BP or any Pinnacle Investment Group Party shall be
individually responsible.

(f)           No Conflict. Neither the execution and delivery by BP of this
Agreement nor BP’s performance of its obligations hereunder will (i) violate any
provision of the BP Operating Agreement or any other organizational document of
BP, (ii) violate, constitute a default under, or give rise to a right of
termination in respect of, any contract, permit, indenture or instrument to
which BP is a party or bound or by which any of its assets are subject, or (iii)
violate any law applicable to BP.

(g)          Financial Statements. Attached as Schedule 5(g) attached hereto to
this Agreement are the following unaudited financial statements (collectively,
the “Financial Statements”): (i) the balance sheet of BP as of June 30, 2006,
and (ii) the related statement of operations for the period from January 1, 2006
through June 30, 2006. Except as disclosed in the Financial Statements, the
Financial Statements present fairly the financial position and the results of
its operations as of June 30, 2006 and for the period indicated therein. Except
as set forth on Schedule 5(g), BP has no debt or liability (except for any
contractual undertaking arising in the ordinary course of business pursuant to
the terms of contract to be performed in the future, whether accrued, absolute,
contingent or otherwise, not reflected or reserved against on the Financial
Statements. To BP’s actual knowledge, there has not been any material adverse
change in the financial position or business operations of BP subsequent to
June 30, 2006.

 

5

 

 



(h)          Litigation. To BP’s actual knowledge, there is no action, suit,
proceeding or investigation pending or threatened against BP which could
reasonably be expected to (i) materially impair BP’s ability to conduct business
as now conducted by it, (ii) result in any loss to BP which is not adequately
covered by insurance and which could reasonably be expected to have a material
adverse effect, (c) restrain or otherwise impair the sale of the Subject
Membership Interests, (d) materially restrain or impair the performance of any
other action by BP under this Agreement or (e) result in a judgment against BP
exceeding Ten Thousand Dollars ($10,000).

 

(i)

Tax and Other Returns, Reports and Agreements.

(1)        All tax returns and tax reports required to be filed by BP have been
or will be timely filed with all appropriate governmental authorities in all
jurisdictions in which such returns and reports are required to be filed, and
each such tax return or report has been prepared in compliance with all
applicable laws, and those tax returns and reports are correct and complete in
all material respects.

(2)        All income, profits, franchise, sales, use, occupation, property,
excise and other taxes of governmental authorities (including interest and
penalties) whether now or previously due and owing by BP, have been timely and
fully paid or adequately reflected as a liability on the books of BP. BP has no
liability for such taxes or other governmental authorities’ charges with respect
thereto in excess of the amounts so paid or accruals so made and required to be
accrued.

(3)        All monies that BP is required by applicable law to collect or
withhold from the employees of BP for federal, state or local income taxes, and
social security and other payroll taxes, or from independent contractors or
other persons, have been collected or withheld, and either paid to the
appropriate governmental authorities, set aside in accounts for such purpose, or
accrued, reserved against and entered upon the applicable books and financial
statements of BP.

(j)           Compliance with Laws. BP has complied in all material respects
with all applicable Laws, except for any noncompliance or violation, which
individually or in the aggregate, could not be reasonably expected to result in
any material adverse effect.

(k)          Contacts. Except for any breach or default which could not
reasonably be expected to result in a material adverse effect, BP has complied
in all material respects with the terms of its material contracts, and has not
received any notification of any uncured violation or noncompliance with the
terms thereof. To BP’s actual knowledge, each other person who is a party to one
or more of those contracts is currently in compliance with the terms thereof in
all material respects.

 

6

 

 



(l)           Accuracy of Information. No statement contained in this Agreement
or any exhibit or schedule attached hereto, and no statement contained in any
certificate or other instrument or document furnished by or on behalf of BP
pursuant to this Agreement, contains or will at Closing contain any untrue
statement of a material fact or omits or will at Closing omit to state any
material fact that is necessary to make the statements contained herein or
therein not misleading.

 

Section 6.

Miscellaneous.

(a)           Modification. This Agreement may not be altered, amended, revised,
modified or supplemented except by a written agreement signed by all the parties
hereto.

(b)           Survival of Representations and Warranties. The representations
and warranties contained in Section 4 and 5 of this Agreement shall survive the
execution and delivery of this Agreement and shall survive until the first
anniversary of the date of this Agreement and, hereafter, shall be of no further
force and effect.

(c)           Counterparts. This Agreement may be signed in any number of
counterparts, including counterparts transmitted by facsimile, with the same
effect as if the signatures to each counterpart were upon the same physical copy
of this Agreement, each of which counterparts shall be deemed an original, but
all of which shall constitute one and the same instrument.

(d)           Governing Law. This Agreement shall be binding upon the parties
and their respective successors and assigns, and shall be governed by and
construed in accordance with the laws of the State of Oklahoma without regard to
the conflicts of laws principles thereof.

(e)           Expenses. Except as specifically provided herein, each party shall
pay all legal and other costs and expenses incurred by such party in connection
with this Agreement and the transactions contemplated hereby.

(f)            Further Assurances. Each party shall cooperate and shall take
such further action and shall sign and deliver such further documents as may be
reasonably requested by any other party in order to carry out the provisions and
purposes of this Agreement as provided herein.

Signed as of the day first above written.

 

7

 

 



 

 

“BP”

 

 

 

 

Beard Pinacle, LLC

 

 

 

 

By:

/s/ W. M. Beard

 

 



--------------------------------------------------------------------------------

 

 

Name:  W.M. Beard

 

 

Title:  Manager

 

 

 

 

 

 

 

“Pinnacle Investment Group Parties”

 

 

 

 

Questor Partners Fund, LP

 

 

 

 

By:

Questor General Parnters, II, L.P., its general partner

 

By:

Questor Principals II, Inc., its general partner

 

 

 

 

By:

/s/ Robert D. Denious

 

 



--------------------------------------------------------------------------------

 

 

Name:  Robert D. Denious

 

 

Title:  Managing Director

 

 

 

 

Questor Side-by-Side Partners II, LP

 

 

 

 

By:

Questor Principals II, Inc., its general partner

 

 

 

 

By:

/s/ Robert D. Denious

 

 



--------------------------------------------------------------------------------

 

 

Name:  Robert D. Denious

 

 

Title:  Managing Director

 

 

 

 

Questor Side-by-Side Partners II 3(c)1, LP

 

 

 

 

By:

Questor Principals II, Inc, its general partner

 

 

 

 

By:

/s/ Robert D. Denious

 

 



--------------------------------------------------------------------------------

 

 

Name:  Robert D. Denious

 

 

Title:  Managing Director

 

 

 

 

Questor Side-by-Side Partners II AIV-1, LLC

 

 

 

 

By:

Questor General Parnters, II, L.P., its general partner

 

By:

Questor Principals II, Inc., its general partner

 

 

 

 

 

8

 

 

 

 

By:

/s/ Robert D. Denious

 

 



--------------------------------------------------------------------------------

 

 

Name:  Robert D. Denious

 

 

Title:  Managing Director

 

 

 

 

The Regent Investment Company, L.P.

 

 

 

 

By:

/s/ Benjamin M. Statler

 

 



--------------------------------------------------------------------------------

 

 

Name:  Benjamin M. Statler

 

 

Title:

 

 

 

 

Statler Family Investment Company, LP

 

 

 

 

By:

/s/ Benjamin M. Statler

 

 



--------------------------------------------------------------------------------

 

 

Name:  Benjamin M. Statler

 

 

Title:

 

 

 

 

PinnOak Resources Employee Equity Incentive Plan, LLC

 

 

 

 

By:

/s/ Michael F. Nemser

 

 



--------------------------------------------------------------------------------

 

 

Name:  Michael F. Nemser

 

 

Title:  Member

 

 

 

 

 

9

 

 

SCHEDULE I

 

 

Name and Address
of

BP’s Members

Upon Closing

Membership

Interest

Attributed

Share of

Subscription

Consideration

 

Beard Technologies, Inc.

5600 North May Avenue

Suite 320

Oklahoma City, OK 73112

 

 

50.000%

 

 

Questor Partners Fund II, LP

 

 

12.695%

 

$710,920

Questor Side-By-Side Partners II, LP

 

1.051%

$58,856

Questor Side-By-Side Partners II 3(c)1, LP

 

0.396%

$22,176

Questor Partners Fund II AIV-1, LLC

 

9.108%

$510,048

The Regent Investment Company, L.P.

 

13.950%

$781,200

Statler Family Investment Company, LP

 

9.300%

$520,800

PinnOak Resources Employee Equity Incentive Plan, LLC

3.500%

$196,000

Total

 

100.000%

$2,800,000

 

 

 

Schedule 5(e)

 

The following finders’ fees will be incurred by BP if a USDA guaranteed loan for
which BP has submitted an application is obtained by BP:

 

Finder

Fees

 

 

Woodmont Asset Management, Inc.

$90,000

 

 

Ed Bell & Associates

$99,000*

 

 

*

Estimated expenses of $5,000 will also be incurred.

 

 

 

Schedule 5(g)

 

[img2.jpg]


 

 

 

 

2

 

 

[img3.jpg]


 

3

 

 